HENDRY, Judge.
By this appeal, plaintiff brings up for review a summary final judgment entered by the circuit court in favor of the defendant, Richard C. Buss and Merchant’s National Bank of Allentown, as co-executors of the estate of Hattie S. Speck, deceased, in an action for damages alleged to have been caused by the driver of an automobile owned by Hattie S. Speck, deceased. The plaintiff was injured on October 3, 1962 when he was struck by an automobile driven by defendant-Harry X. Mosebach, the son of Hattie S. Speck, deceased.
Appellant contends that the pleadings, depositions, affidavits and exhibits on file before the court establish genuine issues of material fact, and the trial court erred in holding that the appellees were entitled to judgment as a matter of law.
The motion for summary judgment turned upon the question of who owned the vehicle involved on the date of the accident.
There are varying contentions, in that, plaintiff claims the ownership of the car *842was in Hattie S. Speck at the time of the accident, and the appellees contend that the ownership of the vehicle had passed to the defendant-Harry X. Mosebach1 and his wife.
Our inspection of the record reveals that there are conflicts of material fact as well as varying inferences which may be drawn therefrom,2 therefore, the trial court erred in granting appellees’ motion for summary judgment.
Accordingly the judgment appealed is reversed.
Reversed.

. The defendant-IIarry X. Mosebach is not a party to this appeal.


. See Register v. Redding, Fla.App.1961, 126 So.2d 289.